Citation Nr: 0100081
Decision Date: 01/03/01	Archive Date: 03/12/01

DOCKET NO. 99-12 027               DATE JAN 03, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an effective date earlier than May 14, 1997, for
assignment of a 70 percent disability rating for post-traumatic
stress disorder.

2. Entitlement to an effective date earlier than May 14, 1997, for
assignment of a total disability rating based on individual
unemployability due to service-connected disabilities. 

REPRESENTATION 

Appellant represented by: R. Edward Bates, Attorney

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel

REMAND

The veteran had active service from August 1965 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of December 1998 by the Department of
Veterans Affairs (VA) Winston- Salem, South Carolina, Regional
Office (RO). In the decision, the RO increased the rating for post-
traumatic stress disorder from 50 percent to a 70 percent
disability rating, and granted a total disability rating based on
individual unemployability due to service-connected disabilities.
The RO assigned effective dates of May 14, 1997, for both benefits.

The Board's review of the claims file revealed that additional
relevant evidence exists and should be obtained prior to further
appellate review. The claims file contains a copy of an application
for VA vocational rehabilitation which the veteran submitted in
September 1993. Significantly, however, the vocational
rehabilitation folder is not associated with the veteran's claims
file. The vocational rehabilitation folder may contain evidence
which is relevant to the veteran's claims for earlier effective
dates, particularly with respect to the claim for an earlier
effective date for unemployability benefits.

Accordingly, to ensure that VA has met its duty to assist the
appellant in developing the facts pertinent to the claim, the case
is REMANDED to the RO for the following development:

1. The RO should obtain the veteran's Chapter 31 vocational
rehabilitation folder and associate it with the claims folder.

2. After the development requested above has been completed to the
extent possible, the RO should again review the record and
determine if the benefits sought on appeal may be granted.
Adjudication of the claims

2 -

should be in accordance with Quarles v. Derwinski, 3 Vet. App. 129,
137 (1992), and Servello v. Derwinski, 3 Vet. App. 196, 200 (1992),
in which the United States Court of Appeals for Veterans Claims
held that the VA must look at all communications in a veteran's
claims file that may be interpreted as applications or claims for
increased benefits, and then look at all other evidence in the
record to determine the earliest date as of which, within one year
prior to the date of that claim, the increase in disability was
ascertainable. If any benefit sought on appeal, for which a notice
of disagreement has been filed, remains denied, the appellant and
representative, if any, should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

WARREN W. RICE, JR. 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for

- 3 -

Veterans Claims. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 -



